Citation Nr: 0826002	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-20 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a cognitive disorder, 
previously evaluated as residuals of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The veteran was afforded a personal hearing at the RO before 
the undersigned in May 2008.  A transcript of the testimony 
is in the claims file.


FINDINGS OF FACT

A cognitive disorder did not manifest during service and has 
not been shown to be causally or etiologically related to the 
veteran's active military service.


CONCLUSION OF LAW

A cognitive disorder was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in March 2003.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, 
clinical records from Walter Reed Army Medical Center 
(MRAMC), records from the Social Security Administration, VA 
treatment records, and identified private medical records.  
The Board notes that efforts were made to obtain records from 
Southern Maryland Hospital Center, Washington Hospital 
Center, and the Prince George's County Police Department, and 
that negative responses were received in each instance.  The 
veteran was apprised of such in RO letters and a May 2006 
Statement of the Case.  Additionally, the veteran was 
afforded a VA examination for this claim in May 2006.  

The Board observes that the veteran reported being in a 
motorcycle accident in 1994.  Medical records from that 
accident have not been obtained.  VA has given the veteran 
several opportunities to submit additional information that 
would assist VA in identifying records that were relevant to 
his claim.  Pursuant to 38 U.S.C. § 5103A(c)(1)-(2), VA's 
duty to assist only extends to records that have been 
adequately identified.  Hyatt v. Nicholson, 21 Vet. App. 390, 
394 (2007).  Other than for service medical records, it is 
clear that it is ultimately the claimant's responsibility to 
provide the information necessary to identify other relevant 
records.  See 38 U.S.C. § 5107(a) (except as otherwise 
provided by law, claimant has responsibility to present and 
support claim); Kowalski v. Nicholson, 19 Vet. App. 171, 180 
(2005); Loving v. Nicholson, 19 Vet. App. 96, 103 (2005) 
(finding no error under section 5103A for Secretary's failure 
to obtain records that the claimant had not identified); see 
also Hilkert v. West, 12 Vet. App. 145, 151 (1999) (en banc) 
("The Secretary's duty to assist does not encompass 'a duty 
to prove a claim with the claimant only in a passive role.' 
" (quoting Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992))).  Therefore, because the veteran has not adequately 
identified any records pertaining to the 1994 accident and 
because there is no indication on the record that the veteran 
has additional information to submit, no further development 
in regard to this matter is deemed warranted.  See 38 C.F.R. 
§ 3.159(d) (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 

LAW AND ANALYSIS

The veteran contends that he currently suffers from a 
cognitive disorder due to his active service.  Specifically, 
he states that he sustained a severe head injury in a 1991 
motorcycle accident, and that he has been experiencing 
cognitive problems, to include memory loss, since that time.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Further, a disorder may 
be service connected if the evidence of record reveals the 
veteran currently has a disorder that was chronic in service 
or, if not chronic, that was seen in service with continuity 
of symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).


In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

At the May 2006 VA examination, the veteran was diagnosed 
with cognitive disorder secondary to head trauma.  There is 
also sufficient evidence showing that the veteran sustained 
multiple injuries in a 1991 motorcycle accident.  Service 
medical records clearly establish that he was evaluated for 
the residuals of a head injury.  As such, elements (1) and 
(2) of the Hickson analysis have been met.  The remaining 
question therefore is whether there is competent medical 
evidence linking the veteran's current cognitive disorder to 
his in-service head injury.  In this regard, and in 
considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection.


Importantly, as discussed above, the Board notes that 
although the veteran was in a motor vehicle accident during 
service, there is no in-service evidence that he sustained a 
chronic cognitive disorder as a result of his head injury at 
that time.  Service treatment records and clinical records 
from WRAMC indicate that the veteran did not lose 
consciousness during the accident.  Recognition is given to 
the fact that those records to note that the veteran 
complained of somnolence, memory difficulty and easy 
fatigability following the accident.  He was admitted to 
WRAMC in July 1991 for a neuropsychiatric 15-day period 
evaluation that included a CT scan of the head and an EEG, 
which were both reported as normal..  The discharge report 
indicated that there was no evidence of cognitive impairment 
or neurovegitative signs.  Notwithstanding the veteran's 
physical disabilities resulting from the motor vehicle 
accident, it was the opinion of the attending physician that 
the veteran was fit for return to military service.  The 
report of a July 1991 Medical Evaluation Board (MEB) makes no 
reference to a cognitive disorder.  In other words, there is 
no contemporaneous evidence that the veteran's in-service 
head injury resulted in a chronic cognitive disorder.  

Delving deeper, the Board observes that the veteran was 
involved in second motor vehicle accident after service, in 
1994.  In this regard, at an August 1997 VA examination, the 
veteran reported being in a motorcycle accident in 1994.  The 
VA examiner noted that the veteran had an episode of 
encephalopathy from cerebral fat emboli after the 1994 
accident.  A March 1996 Report of Vocational Rehabilitation 
Evaluation reported that the veteran was in a coma for one 
week after the 1994 accident, and that he remembers nothing 
of his hospitalization for the first 10 days after the 
accident.  At his May 2008 hearing before the Board, the 
veteran confirmed these facts.  He testified that he suffered 
a brain stem embolism as a result of the injuries he 
sustained in the 1994 accident.  In other words, the veteran 
clearly sustained an injury to his brain as a result of the 
1994 post-service motor vehicle accident.  The underlying 
question therefore is whether the veteran's current cognitive 
disorder can be attributed solely to his post-service injury.


Here, as discussed above, the contemporaneous service 
treatment records are negative for findings of a chronic 
cognitive disorder.  The July 1991 neuropsychiatric 
evaluation, which included a CT head scan and an EEG, was 
essentially negative.  The veteran was found to be fit (from 
a mental perspective) to return to military duty.  Moreover, 
at the December 2002 VA examination, the examiner opined that 
the veteran's behavior and cognitive issues related to a head 
injury from his second motorcycle accident, and that no such 
cognitive or behavioral issues were present after his first 
motorcycle accident.  Similarly, at the May 2006 VA 
examination, the examiner stated that based on a review of 
the claims file, including the veteran's service medical 
records from the 1991 accident, it is less likely than not 
that the current cognitive deficits of the veteran were a 
result of the motorcycle injury from 1991.  The examiner 
continued that it was more likely that the current cognitive 
deficits are secondary to the motorcycle accident from 1994, 
which occurred after the veteran was released from active 
duty.  In other words, the competent evidence of record 
clearly associates the veteran's cognitive disability to his 
post-service accident.  The veteran has proffered no evidence 
to contrary.  Indeed, at his May 2008 hearing, the veteran 
testified that no medical professional had associated his 
current cognitive disorder to the injuries that occurred as a 
result of his in-service accident in 1991.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  


When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Here, the Board finds that the veteran's lay statements of 
experiencing cognitive problems since service are outweighed 
by the service treatment and clinical records and the VA 
medical opinions cited above.  The Board finds it to be 
particularly significant that, when he first filed a claim 
for service connection for the residuals of his in-service 
motor vehicle accident September 1991, he made no reference 
to a cognitive or mental disorder.  A June 1993 VA 
examination was also negative for findings of a cognitive 
disorder.  The Board notes that it may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999).

Further, although at his May 2008 hearing, the veteran 
contended that his cognitive disorder was caused by the March 
1991 accident during service, the veteran, as a layperson, is 
not qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

In sum, the Board concludes that the veteran is not entitled 
to service connection for a cognitive disorder because the 
competent medical evidence does not reveal a nexus to an 
injury or disease occurring in service.  Absent such a nexus, 
service connection for a cognitive disorder may not be 
granted.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a cognitive disorder.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
a cognitive disorder is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).


ORDER

Entitlement to service connection for a cognitive disorder, 
previously claimed as residuals of a head injury, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


